
	
		I
		111th CONGRESS
		1st Session
		H. R. 3831
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to eliminate the phase out of the Medicare hospice budget neutrality
		  adjustment factor.
	
	
		1.Short titleThis Act may be cited as the
			 Hospice Support Act of 2009.
		2.Elimination of
			 phase out of Medicare hospice budget neutrality adjustment factorSection 4301(a) of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) is amended—
			(1)by amending the
			 heading to read as follows: Elimination of phase out of Medicare hospice budget neutrality
			 adjustment factor; and
			(2)by striking
			 before October 1, 2009.
			
